Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leclercq (20120223860).
Regarding claims 1, 19-20, Leclercq discloses a satellite radio wave receiving device (see Fig. 1), method and non-transitory computer-readable storage medium storing instructions (CPU in Fig. 1 and Fig. 2-3) comprising:
one or more controllers (CPU 112/114 in Fig. 1) configured to:
continually perform calculation of a current location based on radio waves from positioning satellites received by a receiver (a power-savings GNSS receiver has at least three power-efficient modes that the receiver can switch into without any user's invention, paragraph 0006)(GNSS receiver is continuously working and cycling between three power modes, Fig. 2); 
determine whether an action state of the satellite radio wave receiving device detected by an action detection sensor has changed to a stop state (low-power motion sensor may be an MEMS sensor that detects a movement of the receiver and provides an interrupt (wake-up) signal 
in response to determining that the action state of the satellite radio wave receiving device has changed to the stop state, interrupt the calculation of the current location by causing the receiver to interrupt reception of the radio waves; and 
cause an output device to perform an interruption notification operation for notifying that the calculation of the current location is being interrupted (in order to enter idle or park mode).
Regarding claim 2, Leclercq discloses wherein the one or more controllers are configured to:
determine whether the reception of the radio waves by the receiver is interrupted (into idle or Park mode, Fig. 2); and 
determine whether the receiver is in a lost state in which the receiver has failed to receive radio waves required to calculate the current location (further into Indoor mode, no signal); and 
in response to determining that the reception of the radio waves is not interrupted and that the receiver has failed to receive the radio waves required to calculate the current location, cause the output device to perform a lost-state notification operation for notifying that it is impossible to calculate the current location (GNSS receiver enters the Indoor state during signal reception gaps or when a PVT fix cannot be calculated.  In an embodiment, the GNSS receiver enters the Indoor state after a consecutive number of failed intermittent tracking attempts, paragraph 0024).
Regarding claim 14, Leclercq discloses wherein the output device comprises a display (Display 120, Fig. 1), and wherein the one or more controllers are configured to:
determine whether the action state of the satellite radio wave receiving device detected by the action detection sensor has changed from the stop state to another state; and cause the display 
Regarding claim 18, Leclercq discloses electronic timepiece comprising:
the satellite radio wave receiving device according to claim 1: the receiver (acquisition unit 108 in Fig. 1); 
the action detection sensor (sensor 116); 
the output device (position engine 150 and display 120); and 
a clock circuit configured to count current date and time (receiver's clock, paragraph 0018).

Allowable Subject Matter
Claims 3-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov